DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-6 and 9-18 are pending and examined. 
Claim Objections
3.	In claims 1 and 2, the term “a site” introduces ambiguity into the claim language and should be amended to clearly indicate that the claims refer to specific amino acid positions. 
	In claims 3, the phrase “any one selected from the group consisting of” should be amended to clarify that “one” refers to a plant. 
	In claim 4, the extra comma after “claim 1” should be deleted. 
	In claims 4 and 15, the limitation “an amino acid sequence represented by SEQ ID NO: 41” should be amended to recite, --the amino acid sequence represented by SEQ ID NO: 41,” to ensure that the claims clearly refer to the full-length SEQ ID NO: 41, which represents the full-length E. coli EPSPS and is recited as a reference sequence in the claims.  As currently written, the limitation would comprise any polynucleotide, including a di-nucleotide comprised in SEQ ID NO: 41.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112 - Indefiniteness
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-6 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “A plant EPSPS … mutant” renders the claim indefinite because it makes it unclear whether the claim is directed to a plant or a polypeptide.  The term, in view of the entirety of the language of claim 1, could be interpreted as referring to either a plant or a mutant amino acid sequence.  The term “the plant EPSPS mutant,” in claims 2-6, 9-12, and 14-15 is unclear for the same reason. 
Next, in claim 1, the recitation of amino acid positions, 195, and 247, as well as the substitutions at those positions, L195P and S247G, without a clearly identified reference sequence renders the claim indefinite.  Similarly, in claim 2, the recitation of the amino acid position (101) and the substitution at that position (P101S), without a clear reference sequence renders the claim indefinite as well. 
Claim 9 is directed to a “Use of the plant EPSPS mutant according to claim 1 in cultivation of glyphosate-resistant plants.”  The claim does not set forth any active, positively recited method steps, and is thus indefinite for being a “use claim.”  See MPEP 2173.05(q).  
Moreover, in claims 10-13 and 16-18, which depend from claim 14 and do recite additional method steps, it is unclear how those steps relate to the limitations of claim 9.  For example, claim 10 is directed to the method of claim 9, “wherein the use comprises: transforming a target plant with a vector, wherein the vector contains an encoding gene that encodes the plant EPSPS mutant.”  It is unclear how the step of claim 10 relates to the “cultivation of glyphosate-resistant plants,” nor is it clear how the “target plant” of claim 10 (and of claims 11) relates to the “glyphosate-resistant plants” of claim 9.  
Similarly, in claims 11 and 12 (dependent from claim 9), the phrases “modifying an endogenous EPSPS gene of the target plant such that the plant EPSPS mutant is encoded” and “carrying and screening in a plant cell, tissue, individual or population such that the plant EPSPS mutant is encoded” render the claims indefinite.  There is no proper antecedence for “the target plant” in claim 9, and it is unclear what the “modifying” or the “mutagenesis and screening” steps entail.  In claims 13, 16-18, the antecedence for the term “the target plant” is similarly unclear.  The metes and bounds of the claimed invention are thus unclear.
Subject Matter Free From the Prior Art
6.	A mutant plant EPSPS amino acid sequence comprising a proline substitution at position 195 and a glycine substitution at position 247 relative to the E. coli EPSPS is deemed free from the prior art.  The closest prior art is Padgette et al (J. of Biol. Chem. (1991) 266:22364-22369), which teaches a mutant EPSP synthase comprising a glycine to alanine substitution at a position corresponding to position 96 of the E. coli EPSPS, but does not teach the instantly recited substitutions. 
Conclusion
7.	No claims are allowed. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662